Citation Nr: 1734351	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg disability, to include as secondary to service-connected lumbar degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Robert E. Norton, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1972 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that no new and material evidence had been received to reopen the claim for service connection for a right leg disability.  

However, in accordance with 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c) (2016).

Here, the RO received relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim for a right leg disability.  The Veteran's service connection claim, thus, does not require a showing of new and material evidence, and the Board will reconsider the claim in accordance with 38 C.F.R. § 3.156(c).  Accordingly, the Board has recharacterized the claim as reflected on the title page.  

A review of the claims file shows that the Veteran's April 2011 VA Form 9 for the issue on appeal was received more than four months after his January 2011 statement of the case; therefore, his substantive appeal was not timely filed.  However, the issue on appeal was readjudicated in April 2012, June 2012, July 2014, and May 2016 supplemental statement of the case and certified to the Board.  Inasmuch as the RO took actions to indicate that the issue reflected on the title page was on appeal, the requirement that a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a May 2017 videoconference hearing.  A transcript of this hearing is of record.

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issues of entitlement to an earlier effective date for the grant of service connection for right knee osteoporosis and chondromalacia of the patella; entitlement to a higher evaluation for right knee osteoporosis and chondromalacia of the patella; entitlement to service connection for posttraumatic stress disorder; and entitlement to service connection for a left leg disability.  While it would be appropriate to remand the earlier effective date, higher evaluation, and service connection claims for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

In December 2012, the veteran executed a new power-of- attorney (VA Form 21-22a), designating an attorney, Robert E. Norton, as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

At his May 2017 Board hearing, the Veteran testified as to multiple theories regarding how his current symptoms of tingling, cramps, spasms and pain in his right leg developed.  While unable to pinpoint exactly when his right leg symptoms first occurred during service, he described being in a car accident where he injured his back in 1979 while stationed in Guam.  Although he did not report having any right leg symptoms at the time of that accident, he did explain that his left leg was one-half inch shorter than his right leg as a result of that accident.  He essentially suggests that his back injury and left length discrepancy may have affected his gait and therefore caused or contributed to his right leg problems.  He also relayed an incident, while stationed in Germany in 1989, where he fell from a platform as he was setting up telephone equipment and injured both of his legs.  He indicated that only his right knee and right leg showed any evidence of injury with bruising.  The Veteran denied ever being diagnosed with a right leg disability, separate and distinct from his service-connected right knee disability.  However, he described having recurring symptoms of tingling and painful spams about once a month lasting between 20 to 30 minutes.  

The Board observes that the Veteran's DD Form 214 reflects that he served from August 2, 1990 to February 23, 1991 in support of Operation Desert Shield/Storm.  The Board notes that the Veteran has not specifically asserted that he had right leg problems during that period of his active duty service.  Nor does the record include service treatment records during that period of service which show whether the Veteran had any right leg symptoms.  However, both the available medical evidence and the Veteran's own lay statements indicate that he has neurological symptoms in his right leg that have not been clinically diagnosed.  Ordinarily, the lack of a clinical diagnosis for a right leg disability would preclude VA from finding that service connection was warranted.  

However, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  81 Fed. Reg. 200, 71382-71484 (October 17, 2016) (effective October 17, 2016, the interim final rule amends 38 C.F.R. § 3.317 to extend the presumptive period for undiagnosed illnesses); 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  However, VA regulations specifically define the Southwest Asia Theater of Operations as referring to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

Available records suggest that the Veteran had service in the Persian Gulf area, but the location of such service is not clear.  In order to determine whether service connection may be warranted under 38 C.F.R. § 3.317, the Board must first demonstrate that the Veteran had qualifying Persian Gulf War service.  While the record does include some of the Veteran's service personnel records, a remand is required to obtain any missing service personnel records and to investigate the actual location of the Veteran's service from August 2, 1990 to February 23, 1991.  

Accordingly, the case is REMANDED for the following actions:

1.  Perform the necessary steps and contact the appropriate sources to obtain the following relevant federal records: 

a.  Obtain any missing service personnel records for the Veteran's period of active duty service from August 2, 1990 to February 23, 1991.  

b.  Verify the location of the Veteran's service in support of Operation Desert Storm/Shield from August 2, 1990 to February 23, 1991 as shown by his DD Form 214.  

All steps taken to obtain such records should be documented in the claims file.  If such records are not obtainable, the Veteran and his representative should be notified.  

2.  If it is confirmed that the Veteran had service in the Southwest Asia Theater of Operations as defined by VA regulations, conduct any additional development necessary to adjudicate the claim for service connection for a right leg disability under the provisions of 38 C.F.R. §  3.317, including scheduling the Veteran for an appropriate examination and medical opinion addressing whether his claimed symptoms represent manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




